Case 20-06070-sms        Doc 42   Filed 06/30/21 Entered 06/30/21 11:25:36            Desc Main
                                  Document     Page 1 of 5




     IT IS ORDERED as set forth below:



     Date: June 30, 2021
                                                         _________________________________

                                                                    Sage M. Sigler
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:
                                                   Case No. 14-75160-sms
ANTHONY CARVER MCCLARN,                            Chapter 13

       Debtor.


ANTHONY CARVER MCCLARN,

       Plaintiff,

v.                                                 Adversary No. 20-06070-sms

CITIZENS TRUST BANK and LOANCARE,
LLC,

       Defendants.


                            QUALIFIED PROTECTIVE ORDER

         Pursuant to Fed. R. Civ. P. 26(c) and 45 C.F.R. § 164.512(e)(1), the Court finds good

cause for the issuance of a qualified protective order and ORDERS as follows:



                                               1
Case 20-06070-sms         Doc 42    Filed 06/30/21 Entered 06/30/21 11:25:36              Desc Main
                                    Document     Page 2 of 5



       1.      The parties and their attorneys are hereby authorized to receive, subpoena, and

transmit “qualified health information” pertaining to Plaintiff Anthony McClarn to the extent and

subject to the conditions outlined herein.

       2.      For the purposes of this qualified protective order, “protected health information”

shall have the same scope and definition as set forth in 45 C.F.R. § 160.103 and 164.501.

Protected health information includes, but is not limited to, health information, including

demographic information, relating to either (a) the past, present, or future physical or mental

condition of an individual, (b) the provision of care to an individual, or (c) the payment for care

provided to an individual, which identifies the individual or which reasonably could be expected

to identify the individual.

       3.      All “covered entities” (as defined by 45 C.F.R. § 160.13) are hereby authorized to

disclose protected health information pertaining to Plaintiff to attorneys representing the Plaintiff

and Defendant in the above-captioned litigation.

       4.      The parties and their attorneys shall be permitted to use or disclose the protected

health information of Plaintiff for purposes of prosecuting or defending this action including any

appeals of this case. This includes, but is not necessarily limited to, disclosure to their attorneys,

experts, consultants, court personnel, court reporters, copy services, trial consultants, and other

entities or persons involved in the litigation process.

       5.      Prior to disclosing Plaintiff’s protected health information to persons involved in

this litigation, counsel shall inform each such person that Plaintiff’s protected health information

may not be used or disclosed for any purpose other than this litigation. Counsel shall take all

other reasonable steps to ensure that persons receiving Plaintiff’s protected health information do

not use or disclose such information for any purpose other than this litigation.



                                                  2
Case 20-06070-sms        Doc 42     Filed 06/30/21 Entered 06/30/21 11:25:36            Desc Main
                                    Document     Page 3 of 5



       6.      Within 45 days after the conclusion of the litigation including appeals, the parties,

their attorneys, and any person or entity in possession of protected health information received

from counsel pursuant to paragraph four of this Order, shall return Plaintiff’s protected health

information to the covered entity or destroy any and all copies of protected health information

pertaining to Plaintiff, except that counsel are not required to secure the return or destruction of

protected health information submitted to the court.

       7.      This Order does not control or limit the use of protected health information

pertaining to Plaintiff that comes into the possession of the parties or their attorneys from a

source other than a “covered entity,” as that term is defined in 45 C.F.R. § 160.103.

       8.      Nothing in this Order authorizes counsel for the Defendants to obtain medical

records or information through means other than formal discovery requests, subpoenas,

depositions, pursuant to a patient authorization, or other lawful process.

       9.      This Order does not authorize either party to seal court filings or court

proceedings. The Court will make a good cause determination for filing under seal if and when

the parties seek to file Plaintiff’s protected health information under seal.

                                                ###




                                                  3
Case 20-06070-sms       Doc 42    Filed 06/30/21 Entered 06/30/21 11:25:36   Desc Main
                                  Document     Page 4 of 5



CONSENTED TO:

 /s/ Christopher J. Sleeper (by                  /s/ Bret J. Chaness
 BJC w/ permission)                              BRET J. CHANESS (GA Bar No. 720572)
 CHRISTOPHER J. SLEEPER                          RUBIN LUBLIN, LLC
 GA Bar No. 700884                               3145 Avalon Ridge Place, Suite 100
 JEFF FIELD &                                    Peachtree Corners, GA 30071
 ASSOCAITES                                      (678) 281-2730 (Telephone)
 342 North Clarendon Avenue                      (470) 508-9203 (Facsimile)
 Scottdale, GA 30079                             bchaness@rlselaw.com
 (404) 499-2700                                  Attorney for LoanCare, LLC
 contactus@fieldlawoffice.com
 Attorney for Anthony Carver
 McClarn




                                             4
Case 20-06070-sms      Doc 42   Filed 06/30/21 Entered 06/30/21 11:25:36   Desc Main
                                Document     Page 5 of 5



                                 DISTRIBUTION LIST


Bret J. Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071

Christopher J. Sleeper
Jeff Field & Associates
342 North Clarendon Avenue
Scottdale, GA 30079




                                           5
